Citation Nr: 1700452	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  14-23 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement o service connection for hypertension, to include as due to the service connected diabetes mellitus type II and/or posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea, to include as due to the service connected PTSD.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to the service connected PTSD.

5.  Entitlement to an initial disability rating in excess of 30 percent for skin cancer manifested by basal cell carcinoma of the right ear, squamous cell carcinoma of the left ear and actinic keratosis.

6.  Whether the reduction of a PTSD evaluation from 50 percent to 30 percent, effective February 1, 2016, was proper.
7.  Entitlement to an increased disability rating for PTSD, currently rated as 509 percent disabling prior to February 1, 2-016 and as 30 percent disabling thereafter.

8.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1971.

The matters come to the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The Board notes that the issues which had been initially certified to the Board on appeal were the issues of service connection for hypertension, a cervical spine disability and sleep apnea.  Upon review of the claim file and during the pendency of those issues on appeal, the appeal of four additional issues were each separately certified to the Board.  The Board has merged all five appeals into a single appeal and will be taking action on all the issues herein.

In an October 2014 rating decision, service connection for PTSD was granted.  The RO assigned a 50 percent disability rating effective January 13, 2014, the date of the claim.  In December 2014, the Veteran filed a claim for entitlement to TDIU.  In the application, the Veteran stated that his PTSD rendered him unemployable.  The RO construed the TDIU claim as a claim for an increased disability rating for PTSD.  However, the Board notes that the application for TDIU was receive within two months from the grant of service connection for PTSD.  Therefore, rather than being interpreted as a claim for an increased disability rating for PTSD, this should have been interpreted as a disagreement with the initial disability rating assigned.  

Subsequent to the TDIU claim, the RO adjudicated entitlement to TDIU and proposed to reduce the disability rating assigned for PTSD.  An August 2015 rating decision informed the Veteran of the proposed reduction and a November 2015 rating decision implemented the reduction.  Thereafter, the Veteran's attorney submitted a Notice of Disagreement in December 2015 regarding the disability rating of PTSD.  In essence, the Veteran, through his attorney, disagreed with the reduction of the disability rating assigned to PTSD.  

Considering the procedural history above, the Board finds that the Veteran has disagreed with the propriety of the reduction of the disability rating of PTSD.  The issues on the title page have been rephrased to reflect this.  The RO has issued a Statement of the Case (SOC) as to the issue of the disability rating assigned to PTSD.  No SOC has been issued regarding the propriety of the reduction of the disability rating assigned to PTSD.  In the remand below, the Board will request that an SOC be issued as to this issue.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks service connection for a cervical spine disability, hypertension to include as due to diabetes mellitus type II and/or PTSD, sleep apnea, to include as due to PTSD and GERD, to include as due to PTSD.  After a review of the claim file, the Board finds that VA examinations are needed regarding the nature and etiology of these disabilities prior to deciding the claims.

In regards to the hypertension and sleep apnea, the Veteran has claimed that the disabilities have been caused by his service connected diabetes mellitus type II 
and/or PTSD.  A VA examination and/or medical opinion have not been obtained regarding any relationship that may exist between the hypertension and diabetes mellitus type II and/or PTSD, and sleep apnea and PTSD.  On remand, the Veteran should be scheduled for said examination and medical opinions should be obtained.  

Moreover, the Board notes that VA's own statements in connection with its rulemaking authority support an association between hypertension and PTSD.  VA has found that a presumption of service connection is warranted for hypertensive vascular disease for prisoners of war (POWs).  This presumption is based on several medical studies indicating that veterans who have a long-term history of PTSD have a high risk of developing cardiovascular disease and myocardial infarction.  See Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 70 Fed. Reg. 37040 (June 28, 2005); Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 69 Fed. Reg. 60083 (Oct. 7, 2004).  A VA examination or opinion is therefore warranted as to whether hypertension is caused or aggravated by service connected PTSD or is related to service.

In regards to the GERD, the Veteran was afforded a VA examination in September 2014.  At the time, the examiner opined that GERD was not caused by the service connected PTSD.  However, an opinion as to aggravation was not provided.  Said opinions should be obtained.  Moreover, the Veteran has since submitted various articles discussing the relationship between GERD and PTSD.  The new opinion should include a specific discussion of these articles.

The Board further notes that the Veteran served in the Air Force Reserves for over 30 years.  He retired from the Air Force Reserves in December 2008.  The record contains a summary of the Veteran's service in the Reserves showing how many days of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) he had each year.  The summary shows that throughout the years of service, he had various ACDUTRA and INACDUTRA days each year.  While the RO has attempted to obtain Certificates of Discharge (DD 214's) for the Veteran's Air Force Reserve time, specific dates of ACDUTRA and/or INACDUTRA service have not been attempted to be obtained.  The Board finds these dates are relevant to the present appeal as there may be the possibility that the Veteran's claimed injuries, more specifically the cervical spine disability, may have been incurred during a period of ACDUTRA or INACDUTRA.  Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101 (24), 106, 1131 (West 2014).  As such, on remand, the RO should attempt to corroborate the actual periods of ACDUTRA and INACDUTRA service that the Veteran served.  All efforts to corroborate these dates should be clearly documented in the claim file.  

In regard to the evaluation of skin cancer, the Veteran submitted evidence that in January 2016 four separate actinic keratosis lesions were removed.  A VA examination has not been conducted to ascertain the severity of the residuals of these most recent actinic keratosis lesions.  A new VA examination should be conducted.  

Regarding the matter of the propriety of the reduction for PTSD from 50 percent to 30 percent the AOJ has not issued a SOC as to the propriety of the reduction (but instead issued a SOC regarding whether a higher rating for PTSD was warranted).  In such circumstances the Board is required to remand the matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  This matter is not now before the Board, and will only be before the Board if the Veteran timely files a substantive appeal after a SOC is issued.

The issue of entitlement to an increased disability rating for PTSD is inextricably intertwined with the propriety of the reduction of the disability rating for PTSD being remanded herein.  Therefore, the Board will defer action on this issue.  Similarly, the issue of entitlement to TDIU is inextricably intertwined with all of the issues being remanded herein.  Therefore, the Board will defer action on this issue.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the appropriate service organizations to confirm the specific dates of the Veteran's ACDUTRA and INACDUTRA service while in the Air Force Reserves.  All efforts to verify the dates should be clearly documented in the claim file.

2. The AOJ should schedule the Veteran for appropriate VA examinations to determine the nature and etiology of the claimed hypertension, sleep apnea, and GERD.  The examiner should be given access to the claim file and the examination report should note that a review of the claim file was conducted.  All appropriate tests should be conducted.  After a full examination of the Veteran to include a complete history of the disabilities, the examiner should provide the following opinions:

a) Is it at least as likely as not that hypertension, sleep apnea and GERD were incurred in or aggravated by service, or is such an etiology unlikely?

b) Is it at least as likely as not that hypertension, sleep apnea and GERD were caused by or aggravated beyond their natural progression by the service connected PTSD, or is such etiology unlikely?

c) Is it at least as likely as not that hypertension was caused by or aggravated beyond its natural progression by the service connected diabetes mellitus, type II, or is such etiology unlikely?

In providing the opinions requested above, the examiner should consider the Veteran's lay statements.  The examiner should also specifically discuss the medical articles submitted by the Veteran as to the relationship between GERD and PTSD.  See VBMS entry August 27, 2015.  

The examiner should also take into consideration and discuss the Federal Register statement of June 28, 2005, 70 F.R. 37040 in providing an opinion as to any relationship between hypertension and PTSD.

For each opinion provided, a full rationale should be given.  If an opinion cannot be provided without resorting to mere speculation, it should so be stated and a reason for the same should be provided.

3. Schedule the Veteran for an appropriate VA examination to determine the current severity of the residuals of the service connected skin cancer manifested by basal cell carcinoma of the right ear, squamous cell carcinoma of the left ear and actinic keratosis.  The claim file should be made accessible to the examiner and the report should state that a review of the file was completed.  All appropriate tests should be conducted.  The examiner should specifically consider the most recent findings and removal of actinic keratosis in January 2016 and any residuals thereof.  See VBMS entry dated February 8, 2016.

4. Regarding the matter of the propriety of the reduction for PTSD, review the determination and if it remains denied, issue an appropriate SOC in the matter.  The Veteran and his attorney should be advised of the time limit for perfecting the appeal, and afforded the opportunity to do so.  If this occurs, the matter should be returned to the Board for appellate review.

5. Then review the record and readjudicate the claims remaining on appeal.  If any remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



